  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


STEPHANIE M. DESSELLE,                )
                                      )
      Plaintiff,                      )
                                      )        CIVIL ACTION NO.
      v.                              )          2:19cv338-MHT
                                      )               (WO)
IVY CREEK HEALTHCARE LLC,             )
d/b/a Physical Express                )
LLC,                                  )
                                      )
      Defendant.                      )

                                 ORDER

      In accordance with the opinion entered today, it is

the   ORDER,   JUDGMENT,        and       DECREE   of   the    court    as

follows:

      (1) The motion to stay judicial proceedings and

compel     arbitration,     filed         by   defendant      Ivy   Creek

Healthcare LLC (doc. no. 11), is granted as to Counts

One    and   Two   of     the    complaint         (interference       and

retaliation claims), and denied as to Count Three of

the complaint (denial-of-benefits claim). This case is

stayed as to Counts One and Two pending arbitration.
    (2)   This   case   will    proceed   as   to   Count   Three

(denial-of-benefits claim).

    This case is not closed.

    DONE, this the 2nd day of December, 2019.

                                  /s/ Myron H. Thompson
                               UNITED STATES DISTRICT JUDGE
